 
 
I 
111th CONGRESS
2d Session
H. R. 4603 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2010 
Mr. Hoekstra introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Secretary of Homeland Security to expand the humanitarian parole policy announced on January 18, 2010, to children legally confirmed as orphans eligible for intercountry adoption by the Government of Haiti prior to the earthquake on January 12, 2010, and for other purposes. 
 
 
1.Short titleThis Act may be cited as— 
(1)the Haitian Orphan Placement Effort Act; or 
(2)the HOPE Act. 
2.Implementation of Haitian orphan humanitarian parole policy 
(a)Additional category of orphansThe Secretary of Homeland Security shall expand the humanitarian parole policy for certain Haitian orphans announced on January 18, 2010, so as to apply it, on a case-by-case basis as determined appropriate by the Secretary, to children who were legally confirmed as orphans eligible for intercountry adoption by the Government of Haiti before January 12, 2010. 
(b)Safe and secure placementsPlacement of children granted humanitarian parole into the United States pursuant to the parole policy referred to in subsection (a) may include placement in an Unaccompanied Refugee Minor program, pursuant to section 412(d) of the Immigration and Nationality Act (8 U.S.C. 1522(d)), if a suitable family member is not available to provide care.  
 
